IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Condemnation of Land in              :
Bucks County, Pennsylvania                  : No. 1127 C.D. 2015
Located at 183 Buck Road                    : Argued: May 13, 2016
Tax Map Parcel No. 31-026-059-002           :
                                            :
Appeal of: Mill Race Inn, Ltd.              :


BEFORE:     HONORABLE ROBERT SIMPSON, Judge
            HONORABLE ANNE E. COVEY, Judge
            HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge


OPINION BY SENIOR JUDGE FRIEDMAN                          FILED: June 14, 2016

            Mill Race Inn, Ltd. (Mill Race) appeals from the June 8, 2015, order of
the Court of Common Pleas of Bucks County (trial court), which overruled Mill
Race’s preliminary objections to the declaration of taking (Declaration) filed by the
Redevelopment Authority of the County of Bucks (Authority). The Declaration seeks
to condemn real property located at 183 Buck Road in Holland, Bucks County
(Property) and owned by Mill Race. We affirm.


            Built in 1787, the Property gradually fell into disrepair and disuse. The
Property was further damaged by severe storms in 1999 and 2001 and has remained
vacant since that time. In August 2005, Mill Race purchased the Property at a tax
sale.   After purchasing the Property, Mill Race made certain improvements by
removing debris and securing entryways to the Property.     Between 2005 and 2012,
Mill Race and Northampton Township (Township) exchanged correspondence about
prospective development plans for the Property. Also during this time, the Township
periodically issued violation notices to Mill Race as a result of the Property’s
physical condition.


                  On April 16, 2013, the Township sent Mill Race written notice (First
Notice) that the Township’s Blighted Property Review Committee and Planning
Commission had each passed a resolution declaring the Property blighted pursuant to
the Urban Redevelopment Law (URL), Act of May 24, 1945, P.L. 991, as amended,
35 P.S. §§1701-1719.2.              The First Notice listed the reasons for the blight
determination1 and informed Mill Race that it had 30 days to either obtain the
requisite permits to rectify the blight conditions or file an appeal with the Township
Zoning Hearing Board. The First Notice also attached copies of both resolutions,
which identified eight blight conditions recognized in section 12.1(c) of the URL, 35
P.S. §1712.1(c).2 Mill Race initially appealed the First Notice but later withdrew its
appeal.

       1
           The First Notice stated that “the building and property ha[ve] the following deficiencies:

            Roof, wall, and foundation damage resulting in structural instability of the
             building.
            Chimney in a state of disrepair and structurally not stable.
            Holes in the exterior walls and open areas throughout the building.
            Heavy damage to the soffits, including open access to the building, and gutter
             damage.
            Broken windows providing access to the building.
            Exposed wires creating an electrical hazard.
            Property and building conducive to the breeding of rodents and insects.”

(Twp.’s Ex. J.)

       2
         Added by Section 2 of the Act of June 23, 1978, P.L. 556. The resolutions identified the
following blight conditions: (1) a property that, due to its physical condition, is regarded as a public
nuisance; (2) a property that, due to its physical condition, is considered an attractive nuisance to
children; (3) a structure that is a fire hazard or otherwise dangerous to persons or property; (4) a
(Footnote continued on next page…)
                                                    2
              On April 1, 2014, the Township sent Mill Race a second notice (Second
Notice), again stating that the Planning Commission had declared the Property
blighted in April 2013 and attaching a copy of the Planning Commission’s resolution.
The Second Notice also stated that Mill Race had taken no action to correct the
deficiencies identified in the First Notice and granted Mill Race an additional 30 days
to begin corrective measures.


              On May 27, 2014, the Authority filed its Declaration, seeking to
condemn the Property. On June 30, 2014, Mill Race filed preliminary objections to
the Declaration, challenging, inter alia, the validity of the Township’s blight
determination and notice. The trial court held an evidentiary hearing on March 26,
2015. At the hearing, Thomas F. Crawford, Esquire, appeared in dual capacity as
both counsel for and principal of Mill Race and testified on Mill Race’s behalf.
Following the hearing, the trial court overruled Mill Race’s preliminary objections.
In its opinion, the trial court concluded that Mill Race failed to meet its burden of
proving that the Authority’s blight determination violated the URL or that the
Authority acted in bad faith. Mill Race now appeals from that decision.3



(continued…)

structure from which plumbing, heating, sewer, or other utilities have been disconnected; (5) a
vacant or unimproved lot in a predominately built-up neighborhood that has become a place for the
accumulation of trash or a haven for rodents; (6) an unoccupied property that has been tax
delinquent for two years; (7) a property that is vacant but not tax delinquent that has not been
rehabilitated within one year of the property owner’s receipt of notice to rehabilitate from the
appropriate code enforcement agency; and (8) an abandoned property. (See Twp.’s Exs. J & P.)

       3
         Our scope of review in a condemnation case is limited to determining whether the trial
court abused its discretion or committed an error of law. Smucker v. Lancaster City Planning
Commission, 74 A.3d 349, 352 n.8 (Pa. Cmwlth. 2013).

                                               3
             First, Mill Race asserts that the First Notice did not satisfy the
requirements of section 12.1 of the URL because it was titled, “Violation Notice No.
2013-35,” and referred to violations of the Township’s zoning ordinance and building
code. Mill Race also asserts that the Second Notice failed to comply with section
12.1(c)(8) of the URL, 35 P.S. §1712.1(c)(8), which requires a one-year notice to
rehabilitate when a property is deemed blighted due to vacancy. We disagree with
both contentions.


             A condemnation proceeding under the URL must include:

             a review by a blighted property review committee; the
             committee’s certification to the planning commission that
             the property is blighted; service of a notice of blight
             determination upon the property owner; notice to the
             property owner of the opportunity to correct the conditions;
             and notice that failure to correct the blight conditions may
             subject the property to condemnation.

In re Condemnation of Lands Situate and Being in the City of Scranton, 41 A.3d 175,
179-80 (Pa. Cmwlth. 2012). With regard to notice, section 12.1(e)(2) of the URL
requires the condemnee to serve on the condemnor a “notice of the determination that
the property is blighted, together with an appropriate order to eliminate the conditions
causing the blight and notification that failure to do so may render the property
subject to condemnation under this act.” 35 P.S. §1712.1(e)(2).


             Here, it is undisputed that the Township served the First Notice on Mill
Race in April 2013. Regardless of its title, the First Notice satisfied all of the
requirements of section 12.1(e)(2) of the URL. The First Notice listed the reasons for
the blight determination and informed Mill Race that it had 30 days to either obtain

                                           4
the permits needed to correct the blight conditions or file an appeal. The First Notice
also attached copies of both Township resolutions, which identified eight blight
conditions recognized by the URL. Finally, the First Notice stated that if Mill Race
failed to take corrective measures within 30 days, the Property may be subject to
condemnation. See Redevelopment Authority of the City of York v. Bratic, 45 A.3d
1168, 1175 (Pa. Cmwlth. 2012) (finding that the condemnor properly exercised its
discretion regarding whether or within what time period the condemnee was
permitted to remediate after receiving a notice of blighted property under the URL).


             We also reject Mill Race’s claim that the Second Notice was a notice to
rehabilitate under section 12.1(c)(8) of the URL and, thus, Mill Race should have
been granted one year from April 1, 2014, to rehabilitate the Property. We agree with
the Township that the Second Notice was merely a second notice of blight
determination under section 12.1(e)(2).       The Second Notice reiterated that the
Planning Commission had declared the Property blighted in April 2013 and attached
a copy of the resolution. The Second Notice also stated that Mill Race had taken no
action to correct the deficiencies identified in the First Notice and granted Mill Race
an additional 30 days to begin corrective measures. Although section 12.1(e)(2) of
the URL requires only one written notice to the property owner, here the Township
provided Mill Race with a second notice and gave it additional time to rectify the
blight conditions, which it was not required to do. See Bratic, 45 A.3d at 1174-75
(“[A] . . . [c]ondemnor is under no obligation to provide owners of blighted properties
an opportunity to remediate. . . . The URL leaves the determination of the time
period allowed for remediation within the discretion of the [c]ondemnor.”) Still, Mill
Race made no effort to remediate the Property between its receipt of the First Notice
and the filing of the Declaration.

                                          5
             Next, Mill Race asserts that the Township “abandoned” the First Notice
because it did not initiate condemnation proceedings until one year later.          We
disagree. The record contains correspondence between the Township and Mill Race
indicating that Mill Race had appealed the First Notice but later withdrew its appeal.
The next correspondence was on March 17, 2014, when the Authority requested a
meeting with Mill Race to review the Property’s status. Thereafter, on April 1, 2014,
the Township sent the Second Notice, which referenced the terms of the First Notice.
In the Second Notice, the Township stated that after receiving the First Notice, Mill
Race had “indicated a desire and intent . . . to rehabilitate the Property. Regrettably,
many months have passed since that desire and intent was communicated to the
Township, with no action to correct the deficiencies having been undertaken by the
owner of the Property.” (Twp.’s Ex. P.) Thus, despite its receipt of two blight
notices over the course of one year, Mill Race failed to correct any of the blight
conditions before the Authority filed its Declaration.


             Mill Race further argues that the Township improperly declared the
Property blighted under a “catchall” provision that does not exist in the URL. Mill
Race claims that the Second Notice failed to specify which deficiency resulted in the
blight determination. The resolution attached to the Second Notice stated only that
the Property was deemed blighted “because of the existence of a combination of
some or all of the conditions enumerated above,” (Twp.’s Ex. P), which Mill Race
contends is not permitted by the URL. This claim lacks merit. The Second Notice
specifically referenced the terms of the First Notice, which identified the Property’s
blight conditions. (See Twp.’s Ex. J.) Moreover, the resolution attached to the
Second Notice identified eight blight conditions recognized by the URL and correctly

                                           6
stated that a property is deemed blighted if it satisfies any one of those conditions.
See 35 P.S. §1712.1(c).


               Finally, Mill Race asserts that the Township violated section 204(a) of
the Property Rights Protection Act (PRPA), which prohibits the condemnation of
private property for private use.4 Mill Race claims that because the Township failed
to strictly comply with the notice requirements of section 12.1 of the URL, the
condemnation does not fall within the exception in section 204(b) of the PRPA. We
disagree.


               As discussed supra, the trial court correctly concluded that the Township
satisfied the notice requirements of section 12.1(e)(2) of the URL. Furthermore, to
the extent that Mill Race is arguing that the Township acted in bad faith, the record
shows that the Township made substantial efforts to work with Mill Race over the
course of several years to redevelop or restore the Property. However, Mill Race
failed to follow through with any of its proposals to restore the Property. In fact, at
the hearing, Crawford admitted that, but for minor repairs, the Property remains in
generally the same physical condition as outlined in the Township’s March 2013
Blighted Property Report. (N.T., 3/26/15, at 42-43.) Therefore, Mill Race failed to
establish that the Township acted in bad faith.




       4
          Section 204(a) of the PRPA provides that “[e]xcept as set forth in subsection (b), the
exercise by any condemnor of the power of eminent domain to take private property in order to use
it for private enterprise is prohibited.” 26 Pa. C.S. §204(a). Section 204(b)(6) of the PRPA
provides that “[s]ubsection (a) does not apply if . . . [t]he property taken is acquired by a condemnor
pursuant to section 12.1 of the [URL].” 26 Pa. C.S. §204(b)(6).

                                                  7
            Accordingly, because we conclude that the trial court properly overruled
Mill Race’s preliminary objections, we affirm.



                                      ___________________________________
                                      ROCHELLE S. FRIEDMAN, Senior Judge




                                         8
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Condemnation of Land in            :
Bucks County, Pennsylvania                : No. 1127 C.D. 2015
Located at 183 Buck Road                  :
Tax Map Parcel No. 31-026-059-002         :
                                          :
Appeal of: Mill Race Inn, Ltd.            :



                                    ORDER


            AND NOW, this 14th day of June, 2016, we hereby affirm the June 8,
2015, order of the Court of Common Pleas of Bucks County.




                                      ___________________________________
                                      ROCHELLE S. FRIEDMAN, Senior Judge